                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

DYLAN JEROME BRADFORD                                                            PLAINTIFF

V.                                     No. 4:19CV00203-JM

TIGER SNACKS,
Tiger Snacks Commissary,
Administrator/CEO                                                              DEFENDANT


                                           JUDGMENT

       Consistent with the Order entered separately today, this case is dismissed without

prejudice. All relief sought is denied, and the case is closed.

       IT IS SO ORDERED this 25th day of October, 2019.

                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
